Citation Nr: 0102895	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for asthma.

In that rating decision, the RO also granted service 
connection for sleep disorder, restless leg syndrome; 
tonsillectomy; bilateral pterygium; malaria; and hemorrhoids 
and assigned the sleep disorder, restless leg syndrome a 
40 percent evaluation and the remaining disabilities 
noncompensable evaluations, each effective March 11, 1997.  
The veteran was notified of these determinations and did not 
appeal either the evaluations assigned or the effective date, 
and thus these claims are not part of the current appellate 
review.

In March 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The Board notes that following the last supplemental 
statement of the case issued, the veteran submitted relevant 
additional evidence.  However, in the informal hearing 
presentation, dated January 2001, the veteran's 
representative waived initial consideration by the RO.  See 
38 C.F.R. §§ 19.37, 20.1304(c) (2000).  Accordingly, the 
Board may proceed with appellate review of the veteran's 
claim.  Id.


FINDINGS OF FACT

1.  Service connection for asthma was denied by the RO in 
April 1983.  The veteran was notified of that determination 
on April 28, 1983, and did not appeal the decision.

2.  The evidence received since the April 1983 RO decision is 
neither cumulative nor redundant, and it bears directly and 
substantially upon the issue of entitlement to service 
connection for asthma and, when considered alone or together 
with all of the evidence, both old and new, has a significant 
effect upon the facts previously considered.

3.  Asthma has been attributed to the veteran's service.


CONCLUSIONS OF LAW

1.  The April 1983 RO decision denying the claim for 
entitlement to service connection for asthma is final.  38 
U.S.C.A. §§ 511(a), 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1103 (2000).

2.  The evidence received since the April 1983 RO decision, 
as to the petition to reopen the claim for entitlement to 
service connection for asthma, is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an April 1983 rating decision, the RO denied entitlement 
to service connection for asthma.  At the time of the rating 
decision, the evidence of record consisted of service medical 
records, private medical records, and the veteran's 
application for compensation benefits.  The service medical 
records revealed that the veteran had been hospitalized with 
bouts of asthma while in Japan in 1950 and 1951.  The 
separation examination showed a history of asthma in 1951 
with no treatment since that time.  The private medical 
record, dated February 1978, showed the veteran had been 
diagnosed with acute bronchitis, asthmatic bronchitis, and 
chronic obstructive pulmonary disease.

In the rating decision, the RO determined that service 
connection was not warranted, as the evidence had established 
that the veteran had had acute asthma in service and that the 
diagnosis of asthma 10 years following his discharge from 
service did not establish a link between the post service 
diagnosis and service.  The veteran was notified of the 
determination on April 28, 1983, and he did not appeal that 
decision within one year of being notified.  Therefore, that 
decision became final.  38 C.F.R. § 20.1103.

The veteran filed his petition to reopen the claim for 
service connection for asthma on March 11, 1997.

Since the April 1983 decision, the veteran has submitted 
numerous medical records.  Because service connection is 
being granted, the Board will report only that evidence which 
is relevant to the disposition of the claim, which is that 
evidence that addresses a nexus between the post service 
diagnosis of asthma and service.

In a September 1999 letter from Dr. S.F.W., he states that 
the veteran related he had had marked shortness of breath and 
wheezing in service, which the examiner stated sounded like 
asthma.  He stated the veteran had developed more symptomatic 
lung disease over the years.  Dr. S.F.W. concluded that 
although the veteran's smoking was certainly a component, he 
was convinced that the veteran had underlying asthma as his 
primary pathology in service.  

In a December 2000 letter, Dr. S.F.W. stated the following:

I would like to testify that the asthma 
suffered by [the veteran] since I have 
known him is almost surely [t]he same 
disease that caused him so many problems 
[while] he was in the military service.  
It is not uncommon for this chronic 
disease in particular to wax and wane 
over many years.

In a December 2000 letter, a military physician, Dr. C.W. 
stated the following:

I have seen and treated [the veteran] on 
several occasions.  He suffers from 
asthma, which was first diagnosed in 1951 
while on active duty.  Asthma is often a 
chronic, recurrent condition in which a 
patient can go for extended periods of 
time with little or no symptoms and then 
have periods of severe symptoms.  [The 
veteran] states he had exacerbations of 
his illness in 1951, 1979, and from 1997 
[to the] present, with mild symptoms in 
between.  More likely than not[,] all of 
his exacerbations have been [a] 
worsening[] of his asthma, which, as 
stated previously[,] first occurred while 
on active duty.

II.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
psychosis, such as schizophrenia, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that the veteran has alleged he never 
received the letter as to the April 1983 determination.  
There is a presumption of regularity that supports "the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties." Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  In Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992), the Court held that 
this presumption extends to the actions of the RO in 
discharging its duty to mail a copy of the decision to the 
appellant at the latest address then of record.  38 U.S.C.A. 
§ 5104(a) (West 1991 & Supp. 2000); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (Secretary to provide to the 
claimant timely notice of decision).

Here, the record reflects that the veteran submitted a claim 
for service connection for asthma in December 1982.  The 
address he wrote on the application is the exact same address 
on the April 28, 1983, letter.  Thus, the Board concludes 
that the presumption of regularity attaches in this case, in 
that VA is presumed to have properly discharged its official 
duty in mailing the April 28, 1998, notice letter to the 
veteran at his latest address then of record, absent clear 
evidence to the contrary.  See Mindenhall, 7 Vet. App. at 274 
(citing Ashley v. Derwinski, 2 Vet. App. at 64-65).

At the time of the April 1983 rating decision, the veteran 
had not brought forth evidence of a nexus between the post 
service diagnosis of asthma and service.  Since the April 
1983 RO decision, the veteran has brought forth competent 
evidence of a nexus between the post service diagnosis of 
asthma and the inservice diagnosis of asthma.  

After having reviewed the evidence submitted since the time 
of the April 1983 decision, the Board has determined that the 
additional evidence is new and material and serves to reopen 
the claim for service connection for asthma.  Specifically, 
the veteran has brought forth competent evidence of a nexus 
between the current diagnosis of asthma and service.  Service 
connection had been previously denied because there was no 
nexus.  That evidentiary defect has been cured, and the claim 
is reopened.

The Board finds that the same evidence that reopens the 
veteran's claim also establishes a basis to grant service 
connection for asthma.  Dr. S.F.W. and Dr. C.W. have both 
provided competent opinions that the veteran's post service 
asthma is related to his inservice asthma.  Dr. C.W. has 
provided the most probative statement, as his recitation of 
the facts is accurate, and he states that it is more likely 
than not that the veteran's exacerbations following service 
are part of the disease process that began while on active 
duty.  The Board notes that there is no competent evidence to 
refute the determinations made by Drs. S.F.W. and C.W., and 
thus service connection for asthma is granted.  



ORDER

Entitlement to service connection for asthma is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

